REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a pet food container comprising: an upper bowl portion coupled to a lower bowl, an inner base portion coupled between the upper bowl portion and the lower bowl, 
wherein the inner base portion includes a plurality of openings; the upper bowl having an internal portion including first thread disposed above the inner base portion, the lower bowl including second threads and is covered under an external portion of the upper bowl as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Maeda (US 7913648) discloses a pet food container comprising: an upper bowl portion coupled to a lower bowl, an inner base portion coupled between the upper bowl portion and the lower bowl and the lower bowl being covered under an external portion of the upper bowl but fails to teach the inner base portion including a plurality of openings, the upper bowl having an internal portion including first threads disposed above the inner base portion, the lower bowl including second threads. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647